Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Billy R. McCullers, Jr., appeals from the district court’s margin order denying his motion filed in his criminal case under Fed R. Civ. P. 15(c)(2) to relate back a new claim to his previously adjudicated and denied 28 U.S.C. § 2255 (2012) motion. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. United States v. McCullers, No. 4:07-cr-00049-RBS-JEB-1 (E.D. Va. Aug. 12, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the .decisional process.
AFFIRMED